PER CURIAM.
The trial court entered a summary judgment for the defendant. In that judgment the court set out certain material facts. On this appeal appellant agrees that the facts set out are correct and undisputed but urges that the summary judgment was erroneously granted as a matter of law.
We hold otherwise. On review of the record and briefs, we conclude that on the facts disclosed the trial court was eminently correct in holding that the defendant was entitled to a summary judgment. Moreover we think it should be pointed out that the damages urged in argument before this court were not recoverable. Cf. Barrow v. Curtis, Fla.App.1968, 209 So.2d 699; Courtney v. American Oil Company, Fla. App.1969, 220 So.2d 675.
Affirmed.